                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

 CRYSTAL DE SOUZA,                                :   Case No. 3:19-cv-16
                                                  :
        Plaintiff,                                :
                                                  :   District Judge Thomas M. Rose
 vs.                                              :
                                                      Magistrate Judge Peter B. Silvain, Jr.
                                                  :
 WRIGHT STATE UNIVERSITY, et al.,                 :
                                                  :
        Defendants.                               :
                                                  :


                                                ORDER


       The discovery phase of this case has ended. No discovery motions or other matters

referred to the undersigned Judicial Officer remain pending. The case is presently set for further

proceedings, including trial, before United States District Judge Thomas M. Rose. The Clerk of

Court is directed to note in the record that:

       1.      Referral of this case to the undersigned Judicial Officer has
               expired; and

       2.      No discovery motions or other matters in this case remain pending
               before the undersigned Judicial Officer.


May 19, 2021                                            s/Peter B. Silvain, Jr.
                                                        Peter B. Silvain, Jr.
                                                        United States Magistrate Judge
